internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-122178-00 date date legend fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund plr-122178-00 mutual company a country a state a state b name a date year year v w x y a dollar_figureb dollar_figurec dollar_figured this ruling responds to your letter dated date the issue is whether after fund sec_1 through consolidate into a number no fewer than v funds the funds may deduct as insurance premiums under sec_162 and sec_1_162-1 of the income_tax regulations amounts paid_by the funds to mutual an assessable mutual_insurance_company in which the funds are the only customers many of the funds requesting this advice are identical to the funds which requested and received a favorable ruling plr with respect to this issue in facts each of fund sec_1 through is a_trust or separate series of a_trust organized as a business_trust under the laws of state a or state b and each trust is registered with the securities_and_exchange_commission as an open-end management investment_company under the investment_company act of act presently set forth as amended pincite u s c sec_80a-1 et seq each fund is a money market fund which differs from other types of mutual funds insofar as money market funds attempt to maintain a stable net asset value typically at dollar_figure per share each fund is nominally associated with name a the term generally used to refer to the consolidated_group owned by company a despite the funds’ affiliation with name a and company unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect during the years in issue and to the accompanying regulations plr-122178-00 a neither company a nor its affiliates owns more than one percent of the outstanding shares of any of the funds except for one fund in which entities affiliated with company a own approximately three percent of the outstanding shares for federal_income_tax purposes each fund qualified as a regulated_investment_company ric under subchapter_m of the code in its most recent taxable_year and expects to qualify as such in subsequent years in accordance with the diversification requirements of the code and the act each fund holds securities issued by numerous issuers specifically in order to qualify as a ric each fund must comply with the requirements of sec_851 which provides that if a fund invests more than percent of its assets in the securities of a single issuer the value of all such investments at the close of each quarter of the ric’s taxable_year may not exceed fifty percent of the value of the ric’s total assets moreover pursuant to rule 2a-7 of the act each of the funds must comply with additional diversification requirements in order to qualify as money market funds see c f_r sec_270 2a-7 particularly c f_r sec_270 2a-7 c i a provides that a taxable money market fund or a national municipal money market fund must invest no more than percent of its total assets in the securities of any issuer other than u s government securities and certain repurchase agreements and refunded securities except that a fund may invest more than five percent of its assets in a single issuer of the highest credit quality for a period of three days due to these diversification requirements and each fund’s different investment objectives as of date the funds held approximately w securities attributable to x issuers the provisions of rule 2a-7 of the act also govern the character of the investments held in each fund specifically rule 2a-7 generally limits the maturity of any security held by a money market fund to not more than days and limits the dollar-weighted average of a fund’s entire portfolio to days or less rule 2a-7 also requires money market funds to invest only in securities of high credit quality these requirements minimize the fund’s exposure to interest rate fluctuations and risk of default the funds at issue in this case fall into three categories taxable money market funds which generally seek the highest income and invest in u s treasury bills commercial paper and certificates of deposit national municipal money market funds which generally seek the highest level of federally tax-exempt_income and invest in securities issued by states municipalities and other tax-exempt obligors and single-state municipal money market funds which generally seek the highest level of income that is tax-exempt both federally and in a specific state and invest in securities of issued by that state or its municipalities each fund has an arm’s length investment management agreement with one of company a’s subsidiaries and any fund’s investments are subject_to the supervision of the fund’s board_of directors a majority of which are independent a fund’s board_of directors is free to terminate its plr-122178-00 relationship with company a at any time without penalty within days of providing proper notice despite the limitations imposed on fund investments by rule 2a-7 there is no guarantee that a money market fund will retain a net asset value of dollar_figure per share in the mid 1990’s name a in order to prevent the net asset value of each of the funds in question from declining below dollar_figure per share evaluated several approaches to providing the funds with some form of loss coverage after determining that quotes from unrelated third-party insurers were too expensive name a and the funds decided to establish a mutual_insurance_company mutual to insure the funds against credit default risk on the securities held by the funds the proposed formation of mutual was the subject of plr mutual was organized in country a in year although company a provided an initial capital_contribution to mutual in exchange for a surplus note bearing a market rate of interest mutual had redeemed the note by year mutual has no shareholders rather the funds that are participating policyholders in mutual each own a proprietary interest in mutual if mutual is liquidated when it has a surplus any fund participating in mutual at the time of its liquidation will divide the proceeds on the basis of their relative shares of premium payments to mutual during mutual’s existence mutual provides coverage to participating funds for losses attributable to nonpayment of principal or interest of the issuer of insurable assets held by the fund or for losses attributable to the bankruptcy or insolvency of the issuer or credit enhancement provider of such insurable assets insurable assets are defined in the policy as securities that at the time of purchase of the fund meet the portfolio requirements of rule 2a-7 of the act not including u s treasury obligations or other_securities backed by the full faith and credit of the u s government loss events are covered only to the extent that the loss amount exceeds a of a funds insurable assets applicable on a per fund basis mutual also provides coverage to a fund’s directors and officers but not to company a in its capacity as investment_advisor with respect to errors or omissions relating to covered loss events mutual determines the aggregate premium that it will charge the funds by obtaining quotes from unrelated third party insurers that provide identical coverage and by discounting such quotes to reflect the cost savings inherent in mutual’s structure the aggregate premium is then allocated to each participating fund on the basis of that fund’s share of insurable assets taking into account differences in the risk of loss events occurring with respect to the classes of assets in which a fund invests for the policy year ending date year each participating fund’s premium averaged approximately a of the fund’s net assets mutual’s policy with the funds has an aggregate limit of dollar_figureb mutual retains the first dollar_figurec of liability and reinsures the remaining liability dollar_figureb less dollar_figurec with unrelated third-party plr-122178-00 reinsurers each policy that mutual has issued to the funds has been assessable ie each fund is subject_to an additional premium assessment in certain instances any such additional premium which will be assessed only if mutual has insufficient surplus to cover a loss will be made to all participating funds in proportion to each fund’s share of premium payments without regard to which fund actually sustains a loss the maximum aggregate annual amount of any additional premium assessment is two-and- one-half times the aggregate premiums written by mutual since commencing operations mutual has not received a claim from a participating fund law and analysis sec_162 of the internal_revenue_code allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally under sec_162 a taxpayer may deduct premiums_paid for insurance if directly connected with the taxpayer’s carrying on of a trade_or_business sec_1_162-1 of the income_tax regulations although the code does not define the term_insurance the united_states supreme court has explained that to constitute insurance a transaction must involve risk shifting from the insured to the insurer and risk_distribution by the insurer 312_us_531 in this regard amounts set_aside by a taxpayer as a self-insurance reserve for anticipated losses are not deductible insurance expenses because risk is not shifted from the taxpayer therefore these amounts are not deductible until the taxpayer actually pays or accrues the anticipated loss as appropriate depending on the taxpayer’s method_of_accounting 481_us_239 where a taxpayer owns all or a portion of a company that putatively insures the taxpayer the question of whether the transaction is treated as insurance for tax purposes depends upon whether the taxpayer has actually transferred risk of economic loss to the company in revrul_77_316 1977_2_cb_53 three situations were presented in which a taxpayer attempted to seek insurance coverage for itself and its operating subsidiaries through the taxpayer’s wholly-owned captive insurance mutual has also received a guaranty from company a backed by a letter_of_credit to advance proceeds to mutual to cover losses insured by mutual in an amount representing the difference between the amount of risk retained by mutual and the sum of mutual’s surplus and amounts mutual can draw from additional premium assessments mutual pays company a an arm’s length fee for this guaranty the sources of proceeds to pay the losses of insured funds therefore are mutual’s surplus additional premium assessments company a’s guaranty and reinsurance for losses in excess of dollar_figurec plr-122178-00 subsidiary the ruling explained that the taxpayer its non-insurance subsidiaries and its captive insurance subsidiary represented one economic family for purposes of the risk-shifting analysis the ruling concluded that the transactions were not insurance to the extent that risk was retained within that economic family therefore the premiums_paid by the taxpayer and its non-insurance subsidiaries to the captive insurer were not deductible revrul_78_338 1978_2_cb_107 addressed whether the taxpayer a domestic_corporation that conducted petroleum operations throughout the world could be insured by a foreign_insurance_company in which that taxpayer shared an ownership_interest with other unrelated corporations the insurer only provided insurance for its shareholders and their affiliates no shareholder’s individual risk coverage could exceed percent of the total risks insured by the company and no one shareholder had a controlling ownership_interest in the insurer the ruling concluded that the transaction between the taxpayer and the company was insurance and that amounts paid_by the taxpayer to the company were insurance premiums deductible under sec_162 the ruling reasoned that because the taxpayer and other insureds-shareholders were not economically related each insured’s economic risk of loss could be both shifted to the company and distributed among the shareholders who comprised the insured group the service further elaborated on the concept of risk_distribution in revrul_88_72 1988_2_cb_31 that ruling addressed a situation where a taxpayer entered into a putative insurance transaction with its wholly-owned subsidiary which was also engaged in the business of issuing insurance contracts to the general_public the ruling concluded that the transaction at issue was not insurance for tax purposes because the taxpayer could not truly shift the risk of economic loss to its wholly-owned subsidiary the ruling reasoned that any loss covered under the agreement between the taxpayer and its subsidiary would reduce the net_worth of the subsidiary which would in turn reduce the net_worth of the taxpayer regarding the subsidiary’s issuance of policies to the general_public the ruling explained that the subsidiary by assuming large amounts of statistically independent risks effectively distributed its potential risk exposure by increasing the predictability of the average loss that will be incurred by the subsidiary on each risk exposure unit distinguishing risk shifting from risk_distribution however the ruling further explained that although the subsidiary’s assumption of risk from unrelated third parties resulted in increased risk_distribution it did not have the effect of shifting the taxpayer’s risks to the subsidiary the facts in revrul_78_338 are different from the facts in rev ruls and insofar as the taxpayer in revrul_78_338 owned only a portion of the insurer whereas the taxpayers in rev ruls and owned percent of the insurer where a taxpayer attempts to purchase insurance from an insurer in which the taxpayer owns less than percent risk shifting may be present despite the taxpayer’s ownership_interest in the insurer because the taxpayer’s losses covered under the policy will not necessarily diminish dollar for dollar the value of the taxpayer’s plr-122178-00 ownership_interest in the insurer rather the taxpayer’s losses will also affect each of the insurer’s other owners in proportion to their ownership_interest relying upon revrul_77_338 plr concluded that each fund could deduct as insurance premiums under sec_162 amounts payable including additional premium assessments to mutual despite the fact that each of the insured funds owned a portion of mutual plr reasoned that none of the funds owned a controlling_interest in mutual and that mutual would be accepting a large number of independent risks because the securities held by the funds were attributable to many issuers in the present case we conclude that the proposed transaction remains within the scope of revrul_78_338 particularly we note that the proposed transaction will not reduce the number of independent risks that mutual accepts will not establish a controlling ownership_interest in mutual by any one fund and will not reduce the number of fund shareholders who will benefit from the insurance arrangement between funds and mutual on the basis of the facts and representations set forth in the funds’ submission we conclude with respect to fund sec_1 through as follows the fact that mutual has no owners or policyholders other than fund sec_1 through and the fact that fund sec_1 through may consolidate into no less than v funds will not preclude each fund from deducting as insurance premiums under sec_162 and sec_1_162-1 of the regulations amounts paid including additional premium assessments to mutual the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above no opinion is expressed as to the tax treatment of the proposed transaction under the provisions of any other section of the code or regulations because the proposed transaction remains within the scope of revrul_78_338 we are not prevented from ruling by revproc_2001_3 sec_4 2001_1_irb_111 service will not ordinarily issue rulings addressing whether a proposed transaction involves the requisite risk shifting and risk_distribution to be considered insurance for purposes of determining the deductibility of amounts paid premiums by a taxpayer unless the facts of the transaction are within the scope of rev ruls or plr-122178-00 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely lon b smith acting associate chief_counsel financial institutions and products by mark smith chief branch
